Citation Nr: 9917098	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hidradenitis suppurativa (cystic acne).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
hidradenitis suppurativa; incorporated it with the previously 
service-connected scars, right and left side at waistline; 
and evaluated it as 10 percent disabling.

In November 1996, the veteran presented argument at a 
personal hearing at the Los Angeles, California, RO.  At this 
time, he withdrew his claim of entitlement to increased 
evaluations for cholesteatoma of the left ear, hearing loss 
of the left ear, and verruga peruana of the right index 
finger.  Accordingly, these issues are not before the Board 
for appellate consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by 
the RO.

2. The veteran's disability due to skin disorder is not shown 
to be productive of a complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement; or eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.





CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for hidradenitis suppurativa (cystic acne) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7800, 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision dated in February 1984, the RO granted 
service connection for scars, right and left side at 
waistline, and assigned a zero percent evaluation effective 
from May 1983.  This determination was based on service 
medical records, which showed treatment for a boil at the 
right waist and removal of a raised and infected pustule at 
the iliac crest, and a January 1984 report of VA examination, 
which noted a well healed scar on the veteran's right side 
and an old scar over the iliac crest on the left side.

Upon VA examination in March 1984, the veteran complained of 
acne on his neck.  However, he did not undergo an examination 
of the skin at this time.

In January 1992, the veteran requested that his "service 
connected disability claim" be reopened.  This request was 
subsequently clarified by his accredited representative to 
show that he was requesting increased ratings for his 
service-connected disabilities.

The RO denied the veteran's request for increased evaluations 
by a May 1992 Confirmed Rating Decision.

The veteran disagreed with this determination in February 
1993 and submitted a Medical Statement in Support of Claim 
from his private physician, V. Tangpraphaphorn, M.D.  Dr. 
Tangpraphaphorn reported that he had treated the veteran for 
recurrent skin infections at the neck and dizziness on 
numerous occasions since March 1987.  The diagnoses included 
skin abscesses of the neck.

VA outpatient treatment records show that the veteran 
received treatment for a recurrent skin disorder.  These 
records include an August 1992 treatment report which 
reflects that the veteran's complaints included sebaceous 
cyst in the left neck area.  In October 1992, it was noted 
that cystic acne was present in the neck, left axilla, and 
right and left groin area and had not improved.  In January 
1993, the veteran sought treatment for a nodule at the left 
side of the neck which had been present for three days.  It 
was noted that the veteran usually has nodules lanced and is 
given antibiotics.  The diagnosis was cystic acne.  Follow up 
examination showed that the veteran's cysts were still 
present at the left side of the neck, left axilla, and lower 
part of the back.  He was treated for hidradenitis 
suppurativa in the neck, inguinal, and abdominal areas in 
April 1993, at which time he was referred to general surgery 
for surgical excision.  

Upon VA examination in September 1993, the veteran's 
complaints included skin tumors.  No examination of his skin 
was performed at this time.

In January 1994, the veteran submitted copies of private 
treatment records, dated in February 1986, which show that he 
was referred to W. A. Binder, M.D., for treatment of red 
itchy patches on his arms and legs which had been symptomatic 
for two months and a cyst at the posterior neck which had 
been present off and on for two years.  Dr. Binder provided 
the following description of the veteran's skin disorder:

Has a rather large patch of oozing dermatitis at 
the medial portion of the right leg.  He 
additionally has numerous other areas of raised, 
scaling dermatitis which involved both legs as well 
as both arms.  

The area at the leg was the first area of 
involvement.  This appears to be infectious eczema 
at this time.  He also has some cystic areas of 
acne around the back of the neck.  Some of these 
areas appear to be confluent.  He has one large, 
rather notable area at the left posterior neck 
which is several inches long and curves around the 
back of the neck.  He denies any other acne at this 
time.  He has numerous comedones at the back of the 
neck as well.

Dr. Binder's diagnosis was "compatible with an infectious 
eczema with cystic acneiform eruption around the neck."

On his January 1994 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran stated that he needed compensation for 
nodule tumors of the skin for which he was treated in service 
and which has continued to the present.  

In June 1995, the veteran submitted photographs of himself 
which he identified as having been taken in 1982.  He claimed 
that these photographs showed that he had an inflammation of 
the left side of his neck at the collar line below his ear.  
The veteran recalled that this inflammation recurred 
frequently.

In a December 1995 statement, the veteran recalled that he 
developed boil-like abscesses on his neck subsequent to a 
September 1982 automobile accident.  The veteran also 
submitted statements from family members which recalled that 
he had an infection on his neck when he returned home from 
service.  Additionally, similar statements from his friends 
reflect that the veteran has had a skin disorder on his neck 
since 1983, the year of his discharge from service.

VA outpatient treatment records, dated from August 1992 to 
January 1996, reflect continued treatment for his skin 
complaints.  These records include a May 1993 report from 
general surgery which notes that the veteran had a ten year 
history of hidradenitis at the neck and groin area.  The 
assessment was recurrent, chronic hidradenitis.  Multiple 
scars in the axilla, neck, flanks, and left groin area were 
noted upon follow-up examination in August 1993.  

In November 1993, it was noted that the veteran was doing 
well on his treatment of hidradenitis suppurativa.  However, 
in January 1994, the veteran complained of a bloody abscess 
in the groin for one and one half weeks which was productive 
of green drainage, pain, and swelling.  It was noted that 
similar clumps were present on the veteran's back and the 
left side of his neck.  In May 1994 the veteran was treated 
for abscesses on the lower back and right buttock, the 
assessment was pilonidal cyst with infection and he was 
referred to surgery.  The veteran was seen in surgery in July 
1994, it was noted that he had been experiencing 
intermittently recurring pilonidal cysts since 1980, and 
surgery was recommended.  However, the veteran refused such 
surgery and, in January 1995, reported that a cyst was also 
forming on the left side just below the waist.  

The veteran subsequently reported that the cyst had ruptured 
and was productive of a yellow purulent material.  Treatment 
records show that the veteran has continued to seek treatment 
for his skin disorder.  These records note multiple cystic 
lesions with extensive scarring and comedones on the neck, 
back, groin, axilla, and over the belt line.  Treatment 
reports in December 1995 show that the veteran also developed 
an abscess above the knee which had "opened up and drained" 
and was manifested by swelling and tenderness.  An October 
1996 treatment report notes that the lesions on the veteran's 
neck, ear lobes, groin, and sacral area were mild to 
moderate.  

A September 1996 letter from Dr. Binder, which indicates that 
he is a specialist of diseases of the skin and skin cancer, 
states that the veteran has wide spread areas of chronic 
hidradenitis suppurativa on his neck, axilla, waist, groin, 
and inner thighs.  Dr. Binder reported that the onset of this 
skin disorder was 13 years previously and commented that, 
although the veteran had scarred areas but was not 
particularly active at the time of examination, he "does 
need evaluation by a surgery team.  Dermatology cannot handle 
this directly."  Included with this letter were copies of 
private treatment records showing treatment for skin lesions 
from January 1985 to August 1992.  



During his November 1996 personal hearing, the veteran 
testified that his skin disorder recurs six or seven times in 
a six month to one year time period.  He described an active 
period as the lesions swelling until they drain and start 
going down and indicated that these episodes recur every two 
weeks to one month.  The veteran described a lesion on his 
neck as being particularly active.  He reported that he had 
been prescribed antibiotics for a long time but eventually 
stopped taking them because they caused nausea, gas, and 
cramps.  The veteran testified that, over the years, he has 
been forced to change his life style to keep his skin 
disorder under control.

Upon consideration of the forgoing, by a December 1996 
Hearing Officer Decision, the veteran was granted service 
connection for hidradenitis suppurativa (cystic acne), this 
disorder was combined with his previously service-connected 
scarring of the waistline, and an increased rating of 10 
percent disabling was assigned.

Thereafter, the veteran disagreed with the December 1996 
rating decision, asserting that his service-connected skin 
disability was inadequately reflected in the 10 percent 
evaluation, and submitted VA outpatient treatment records in 
support of his claim.  These medical records show that, in 
December 1996, the veteran sought treatment for an abscess on 
his right ear lobe which was swollen and tender and, in 
January 1997, he sought treatment for an abscess on his neck, 
left axilla, and the top of the buttock which was draining 
bloody puss.  A June 1997 treatment record notes that the 
veteran's abscesses generally recurred once per month and he 
had no acute lesions at the time of examination.

Upon VA examination in July 1997, the veteran complained of 
painful drainage of sinus, hip, and groin.  Objective 
findings revealed multiple draining abscesses at the groin, 
buttock, and axillae.  This examination report was 
accompanied by photographs of lesions on the veteran's body 
including his ear lobe, neck, armpit, thigh, and groin area.  
The diagnosis was hidradenitis suppurativa.  

The July 1997 examination was deemed inadequate for rating 
purposes because the examiner failed to describe the severity 
of the veteran's skin disorder.  Accordingly, the veteran was 
reexamined in October 1997 and the examiner described his 
hidradenitis suppurativa as mild to moderate.  Specifically, 
the examiner noted that there were multiple open comedones 
and few inflammatory cysts (less than four) predominantly 
involving the groin, medial thighs, and posterior aspect of 
his neck.  It was also noted that both axilla involved a 
diffuse erythematous rash (sheet erythema) consistent with 
infectious antitrigo (candidiasis with superimposed 
streptococcal and/or staphylococcal over growth).

A February 1998 VA examination report reflects that the 
veteran complained of itching and no pain on initial 
outbreak.  Objective findings consisted of multiple cysts 
with pustules at the posterior neck and bilateral areas of 
the groin, buttocks, and scrotum.  There was no associated 
nervous manifestation and no ulcerative lesions or crusting 
of the skin.  The diagnosis was hidradenitis suppurativa.

Upon consideration of the foregoing, by a December 1998 
supplemental statement of the case, the veteran's 
hidradenitis suppurativa at the posterior neck, waistline, 
and groin was evaluated as 30 percent disabling.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  



Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The veteran's skin disorder has been rated by analogy to 
disfiguring head, face, or neck scars, due to a similarity in 
anatomical location and symptomatology.  See 38 C.F.R. § 
4.20.  

A 30 percent rating is for warranted for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent evaluation is 
warranted for scarring characterized by the complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
evaluation may be increased to 80 percent, the 30 percent to 
50 percent, and the 10 percent to 30 percent.

The veteran may also be rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, for eczema which provides a 30 percent 
evaluation for exudation or itching constant, extensive 
lesions, or marked disfigurement and a maximum schedular 
evaluation of 50 percent for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board finds that the veteran's claim for an 
evaluation in excess of 30 percent for the service-connected 
hidradenitis suppurativa is well grounded in accordance with 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to satisfy the VA's duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).

The recent medical evidence, which consists of VA 
examinations from 1997 and 1998, VA outpatient treatment 
records, and a September 1996 statement from Dr. Binder, show 
that the veteran's chronic hidradenitis suppurativa is 
manifested in widespread areas at the neck, axilla, waist, 
groin, and inner thighs by drainage, pain, swelling, and 
itching.  Specifically, a June 1997 VA outpatient treatment 
report notes that the veteran had no acute lesions at the 
time of examination.  

In July 1997, a VA examiner described the veteran's 
hidradenitis suppurativa as mild to moderate and noted 
multiple open comedones as well as a few inflammatory cysts.  
In February 1998, a VA examiner noted itching and multiple 
cysts with pustules with no associated nervous 
manifestations, ulcerative lesions, or crusting of the skin.  

Additionally, in September 1996, Dr. Binder noted that the 
veteran had not been particularly active but had various 
scarred areas at the time of examination.  He commented that 
dermatology could not handle the veteran's disorder directly 
and he required evaluation by a surgery team.  The veteran 
testified at a personal hearing at the RO in November 1996, 
but no evidence was presented to show that his condition was 
worse than that which was described in subsequent VA 
examinations and outpatient treatment reports.

Accordingly, upon consideration of the aforementioned medical 
evidence, the Board finds that the impairment associated with 
the veteran's hidradenitis suppurativa is adequately 
reflected by the 30 percent evaluation presently in effect.  
The manifestations and symptoms of hidradenitis suppurativa 
do not exceed the requirements for a 30 percent rating under 
either Code 7800 (severely disfiguring scars of the head, 
face or neck) or Code 7806 (a skin condition with constant 
exudation or itching, extensive lesions, or marked 
disfigurement).  An evaluation in excess of 30 percent is not 
warranted under either of these codes, as there is no 
persuasive evidence that the veteran's hidradenitis 
suppurativa produces "marked or repugnant bilateral 
disfigurement" or is "exceptionally repugnant."

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, an increased rating for hidradenitis 
suppurativa must be denied.


ORDER

An evaluation in excess of 30 percent for hidradenitis 
suppurativa is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

